Exhibit 10.7F

July 6, 2007

Tercica, Inc.

2000 Sierra Point Parkway, Suite 400

Brisbane, CA 94005

Attn: Dr. John Scarlett, CEO

Re: Amendment re Initial Indication 2 in the U.S. IGF-1 Agreement

Dear Dr. Scarlett:

Genentech, Inc. (“Genentech”) and Tercica, Inc. (“Tercica”) are parties to that
certain License and Collaboration Agreement, effective as of April 15, 2002, as
amended (“U.S. IGF-1 Agreement”) and that certain International License and
Collaboration Agreement, effective as of July 25, 2003, as amended
(“International IGF-1 Agreement”), pursuant to which Tercica licensed from
Genentech certain rights to develop and commercialize IGF-1 in the United States
and in all foreign countries, respectively, (such agreements, collectively, the
“IGF-1 Agreements”). All capitalized terms not otherwise defined herein shall
have the meanings defined in the U.S. IGF-1 Agreement.

Genentech and Tercica agree that it is in their respective interests to further
amend certain provisions of the U.S. IGF-1 Agreement. Therefore, by this letter
agreement (“Letter Agreement”) the Parties agree, effective only (if ever) as of
the Effective Date of that certain Combination Product Development and
Commercialization Agreement between the Parties, dated July 6, 2007 (where such
Effective Date is as defined in such agreement), to the following:

 

1. Under Section 3.2(b) of the U.S. IGF-1 Agreement (as amended by that certain
Letter Agreement between the Parties, dated June 22, 2005), Tercica has certain
diligence obligations regarding the Development of Initial Indication 2.
Genentech and Tercica hereby agree that a failure by Tercica to fulfill such
diligence obligations shall not be a material breach of either of the IGF-1
Agreements, provided that Tercica fulfills its obligations under Section 3.2(c)
of each of the IGF-1 Agreements, including in the event that Genentech takes
over the Development of IGF-1 for Initial Indication 2, as provided under
paragraph 2 of this Letter Agreement.



--------------------------------------------------------------------------------

2. As of the date of this Letter Agreement, Tercica has not initiated
Development of IGF-1 for Initial Indication 2. Section 3.2(c) of the U.S. IGF-1
Agreement is hereby amended to provide that, unless and until Tercica does
initiate such Development, Genentech may at any time, in its sole discretion,
elect to initiate and continue such Development, upon notice to Tercica of such
election. If Genentech makes such an election, (a) all other provisions of
Section 3.2(c) of the U.S. IGF-1 Agreement and the provisions of Section 3.2(c)
of the International IGF-1 Agreement shall continue to apply (including, without
limitation, (i) Genentech’s obligations to negotiate and pay a milestone and/or
royalties to Tercica and (ii)Tercica’s obligations to provide information and
materials to Genentech and allow Genentech to cross-reference regulatory
submissions) and (b) upon written mutual agreement between the Parties,
Genentech may substitute a new Indication for Initial Indication 2 instead of
Diabetes (other than an Excluded Indication), subject to the minimum market size
requirement (and the associated mechanism for resolving any dispute regarding
such market size) set forth in the definition of Initial Indication 2 in the
U.S. IGF-1 Agreement.

 

3. If, however, Tercica initiates Development of IGF-1 for Initial Indication 2
before Genentech elects (if ever) to initiate such Development pursuant to
paragraph 2 of this Letter Agreement, the provisions of this Letter Agreement
shall have no further force or effect.

This Letter Agreement constitutes the entire agreement between the Parties in
relation to the matters contained herein, and supersedes all prior and/or
contemporary agreements and understandings that may exist between the Parties,
whether written, oral or otherwise, relating to such matters. The Parties agree
that other than the matters expressly addressed herein, all terms and conditions
of the IGF-1 Agreements remain in full force and effect.

 

Page 2



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please execute the enclosed
duplicate original and return it to my attention. Thank you.

 

Sincerely, for Genentech, Inc. Name:  

/s/ David Ebersman

Title:   Executive VP and CFO

AGREED TO AND ACKNOWLEDGED BY:

 

Tercica, Inc. Signed:  

/s/ Stephen N. Rosenfield

Name:   Stephen N. Rosenfield Title:   Executive Vice President Legal Affairs,
General Counsel and Secretary

 

Page 3